                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                    Plaintiff,                                  8:16CR77
      vs.
                                                         DETENTION ORDER
LEE BENSON,
                    Defendant.

        The defendant has failed to meet the burden of showing, by clear and convincing
evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule 32.1(a)(6) that
defendant will appear at court proceedings and will not pose a danger to the safety of any
person or the community if released. The Court’s findings are based on the evidence
presented in court and contained in the court's records, including the petition.
Specifically, the court finds the defendant has violated the terms of his release by using
drugs while promoting the appearance of complying with his drug treatment program; he
failed to comply with the rules of Dismas and was discharged from that facility; and he
was terminated from his employment for his possible connection to the theft of his
employer’s vehicle.

IT IS ORDERED:

      1)     The above-named defendant shall be detained until further order.

      2)     The defendant is committed to the custody of the Attorney General for
             confinement in a corrections facility; the defendant shall be afforded
             reasonable opportunity for private consultation with counsel; and on order
             of a court of the United States, or on request of an attorney for the
             government, the person in charge of the facility shall deliver the defendant
             to a United States Marshal for appearance in connection with a court
             proceeding.

November 6, 2019.
                                                BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
